 Case 2:21-cv-13949-KSH-JBC Document 4 Filed 07/21/21 Page 1 of 1 PageID: 54




DECOTIIS, FITZPATRICK, COLE & GIBLIN, LLP
Vincent M. Giblin, Esq. - #021011995
61 South Paramus Road, Suite 250
Paramus, New Jersey 07652
Tel.: (201) 928-1100
Attorneys for Petitioners

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

TRUSTEES OF THE INTERNATIONAL
UNION OF OPERATING ENGINEERS                             Civil Action No.:
LOCAL 825 BENEFIT FUNDS,                                 ________________ (______)(______)

                                Petitioners,

                        vs.                                L.Civ.R. RULE 7.1.1 DISCLOSURE
                                                           STATEMENT OF PETITIONERS
CONQUEST INDUSTRIES LLC,

                                Respondent.


        Pursuant to L.Civ.R. 7.1.1, Petitioners, the Trustees of the International Union of Operating

Engineers Local 825 Benefit Funds, by and through their undersigned counsel, state that no person

or entity (that is not a party to this litigation) is providing funding for some or all of the attorneys’

fees and expenses for this litigation on a non-recourse basis in exchange for: (1) a contingent

financial interest based upon the results of the litigation or (2) a non-monetary result that is not in

the nature of a personal or bank loan, or insurance.

                                                        Respectfully submitted,

                                                        DECOTIIS, FITZPATRICK, COLE
                                                        & GIBLIN, LLP
                                                        Attorneys for Petitioners

                                                        By:__/s/ Vincent M. Giblin, Esq.
                                                               Vincent M. Giblin, Esq.
Dated: July 21, 2021
